Citation Nr: 1601605	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-28 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	North Carolina Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran served on active duty from June 2001 to August 2011 and October 2003 to February 2005.   His service awards and decorations include the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued a 50 percent rating for PTSD with major depressive disorder and denied a temporary total evaluation.  In his August 2012 statement, the Veteran expressed disagreement only as to the rating assigned for his PTSD with major depressive disorder, and not the temporary total issue.  Accordingly, the issue of entitlement to a temporary total evaluation is not in appellate status.

The Board notes that the evidence raises the issue of unemployability due to service connected psychiatric disorder.  See October 2011 "QTC" examination report; October 2011 VA Polytrauma Case Manager Note.  The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU is part and parcel of a higher rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the derivative TDIU claim is part of his claim for increased rating currently before the Board and must be adjudicated.

The record also reflects that, in October 2013, the Veteran executed a new power-of-attorney appointing The North Carolina Department of Veterans Affairs as his representative for all VA claims.  See VA Form 21-22 acknowledged by VA in October 2013.  This new appointment effectively revoked the Veteran's prior appointment of the American Legion.

Below, the Board assigns a 70 percent rating for the Veteran's PTSD with major depressive disorder.  The issue of entitlement to a rating higher than 70 percent and the inferred TDIU issue are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his PTSD with major depressive disorder more closely approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a rating of 70 percent for PTSD with major depressive disorder are approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.21, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

An RO pre-adjudication letter was sent to the Veteran in September 2011, and this letter apprised the Veteran of the type of evidence and information needed to substantiate his increased rating claim, and of his and VA's respective responsibilities in obtaining this supporting evidence.  

VA has also met its duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's claims file contains his STRs, private medical records, VA medical records, and statements in support of the appeal.  The VA-sponsored mental health examinations conducted in February 2010 and October 2011 are adequate to decide the claim, as they are based on consideration of the Veteran's prior medical history and examinations, and the final reports describe the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)). 

The Veteran and his representative have not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  The Veteran has received all essential notice and has had a meaningful opportunity to participate effectively in the development of this claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist him with this appeal have been satisfied.

II.  Pertinent Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 
Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4. 

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities. 

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the RO rated the Veteran's PTSD as 50 percent disabling, effective February 18, 2010 (the date of VA examination report), pursuant to DC 9411 under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2015). 

Under DC 9411, a rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name. Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

Psychiatric diagnoses will often times include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  An examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). 

A GAF score ranging from 61 to 70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score ranging from 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015).

In this case, the Veteran was afforded a VA-sponsored mental health examination in February 2010.  His orientation was within normal limits.  His appearance, hygiene, and behavior were appropriate.  His affect and mood showed anxiety and a nearly-continuous depressed mood.  He reported having no interests and being withdrawn.  On evaluation, his communication, speech, and concentration were within normal limits.  Impaired impulse control, some unprovoked irritability, and periods of violence were described.  He had signs of suspiciousness because he trusts no one.  Panic attacks and obsessional rituals were absent.  Hallucinations were not reported or observed.  Thought processes were appropriate.  His judgment was not impaired.  Abstract thinking and memory were within normal limits.  Suicidal and homicidal ideations were absent.  The examiner stated that the Veteran's PTSD was productive of behavioral, cognitive, social, affective, or somatic symptoms as described above and symptoms of withdrawal, depression, and avoidance of activities were specifically noted.  Axis I diagnosis was PTSD, and a GAF score of 60 was assigned.  The examiner stated that based on the examination findings, the Veteran needs to seek treatment for his PTSD. The prognosis for the Veteran's condition was described by the examiner as "fair."  

From July 7, 2011 to July 10, 2011, the Veteran was admitted to a VA medical Center due to symptoms of his PTSD.

According to a July 11, 2011 VA treatment note, the Veteran presented to the VA "CARP" clinic with a referral for inpatient services.  His father-in-law stated that the Veteran's behavior was "getting out of control" and that the last thirty days had been the worst by far.  It was also noted that the Veteran was caught stealing money from his employer in the prior month and faced embezzlement charges.  The Veteran was encouraged to go to the emergency room in an effort to be admitted for inpatient services, but he returned after the emergency room was unable to admit him.  

During an October 2011 VA-sponsored examination, the Veteran reported having increased problems adjusting to life.  He reported the following symptoms:  sleep difficulty, anxiety, difficulty in crowds, detachment, emotional withdrawal, emotional numbness, low frustration tolerance, verbal temper outbursts, depression, fatigue, frequent crying, impaired concentration, loss of interest in usual activities, and psychomotor agitation.  He described passive, episodic thoughts of death beginning three years prior, the most recent being one week prior.  The severity of his symptoms was considered moderate.  The examiner indicated that the Veteran's symptoms affected his total daily functioning and resulted in hypervigilance leading to anxiety in crowded situations and anxiety so severe that it led to social isolation.  His irritability led to low frustration tolerance, verbally explosive temper, impaired interpersonal relationships, and poor social support.  It was noted that the Veteran was unemployed because of the effects of his mental condition.  The Veteran stated that he was not working due to his weekly appointment for PTSD and substance abuse treatment.  

On mental status examination, his appearance was not appropriate and showed signs of neglect as he presented with minimally poor hygiene, and was unshaven.  His affect was flat, and his mood was anxious and depressed.  His orientation was normal and his behavior was appropriate.  He maintained good eye contact.  His communication and speech were within normal limits.  He showed impaired attention and/or focus.  Panic attacks were present and occurred once per month; they were manifested by sweating, heart racing, shortness of breath or sensation of smothering, and hot flashes.  The examiner determined that the Veteran's anxiety and panic attacks were symptoms of his PTSD.  It was also noted that the Veteran was very suspicious of other peoples' motives and did not trust new people.  His social support was limited.  Delusions were not observed and there was no history of hallucinations.  His thought processes were appropriate.  His judgment was not impaired.  Abstract thinking was normal.  His memory was within normal limits.  The Veteran reported chronic passive thoughts of death and cited his daughter as his reason for not acting on those thoughts.  It was noted that he had had suicidal thoughts in August 2011 while going through a detoxification.  Homicidal ideation was not present.  

The October 2011 VA examiner summarized the Veteran's PTSD symptoms as avoidant behavior, interpersonal difficulties, anxiety in crowds, suspiciousness, nightmares, short-term memory problems, heightened startle response, hypervigilance, restricted range of emotions, flashbacks, intrusive recurrent recollections of the traumatic event, physiological reactivity,  loss of interest in usual activities impaired concentration, social isolation, insomnia, and irritability.  Axis I diagnoses were PTSD and major depressive disorder.  The examiner stated that the Veteran's symptoms had exacerbated since his August 2011 hospitalization.  The examiner was unable to separate the effects of the Veteran's PTSD and depression.  His GAF score for PTSD was 55, and 50 for depression.  

VA treatment notes dated in 2011 show the Veteran's participation in group counseling sessions.
Based on a complete review of all evidence, and resolving all doubt in the Veteran's favor, the Board finds that his symptoms of PTSD with major depressive disorder approximate the criteria for a higher rating of 70 percent.  As reflected above, the evidence demonstrates that the Veteran has consistently reported anxiety, near-continuous depression, sleep difficulties, unprovoked irritability, difficulty in adapting to stressful circumstances, and the inability to maintain effective relationships.  Additional symptoms include violence, flashbacks, suicidal thoughts, impaired impulse control, neglect of personal appearance, and hygiene.  

The Board notes further that, during the appeal period, the Veteran reported that his psychiatric problems led to the dissolution of his marriage and he also reported that he was facing legal charges after embezzling from his employer.  It is also noted that the 2010 VA examiner's description of the Veteran's psychiatric prognosis was only "fair" and subsequent evidence in 2011 reflects that he was indeed hospitalized due to his suicidal thoughts.  Lastly, although his GAF score of 65 assigned during his 2011 group therapy sessions only demonstrates mild impairment, the October 2011 VA examiner assigned GAF scores of 50 and 55, which are consistent with moderate and serious impairment in functioning, respectively.  

In light of the above, the Board concludes that the Veteran's psychiatric disorder is most appropriately characterized as occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment in mood and thinking, and assigns a 70 percent rating.  The issue of entitlement to a rating higher than 70 percent is addressed in the remand portion of this decision.

ORDER

A 70 percent disability rating for PTSD with major depressive disorder is granted, subject to the laws and regulations governing monetary benefits.





REMAND

As decided above, the Board assigns a 70 percent rating for the Veteran's PTSD with major depressive disorder.  Notably, the criteria for a higher schedular rating for PTSD involves determining the level of occupational impairment, and the issue of entitlement to a TDIU also addresses employability issues and further evidence is needed prior to analyzing these claims.  

As such, on remand, the Veteran should be provided the necessary notice letter and forms necessary to substantiate a TDIU claim.  He should also be provided with an updated examination to assess the current nature and severity of his service-connected psychiatric disorder, including any effect it has on his unemployability, if applicable.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records.
 
2.  Send the Veteran the appropriate notice as to how to substantiate a request for a TDIU, and provide him with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion, with instructions to return the form to the RO.

3.  Then, provide the Veteran with a VA mental health examination to determine the current extent and severity of his service-connected PTSD with major depressive disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests should be conducted.

After examining the Veteran and reviewing the claims file, the examiner is asked to address the following:

a).  Identify the nature, frequency and severity of the Veteran's service-connected PTSD with major depressive disorder, and specifically address the degree of social and occupational impairment caused by the Veteran's psychiatric disability.  

** Specifically indicate whether total social or occupational impairment has been demonstrated.  

A current Global Assessment of Functioning (GAF) scale score should also be provided.

b).  Identify any functional impairment associated with the Veteran's service-connected PTSD with major depressive disorder, including what kind of employment limitations that might result, if any.

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

4.  Then, readjudicate the issue of entitlement to a rating higher than 70 percent for PTSD with major depressive disorder on schedular and extraschedular bases, and adjudicate the derivative TDIU request.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


